Title: From Alexander Hamilton to Jonathan Cass, 16 November 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            NY. Novr. 16th. 1799
          
          I have received your letter of the fourteenth instant.
          The drawing of back rations in the case you mention would be irregular.
          I consent to your going to Philadelphia in December, but you will be pleased to limit your absence to the space of a week.
          When you leave Wilmington for Philadelphia be so good as to drop me a line informing me of it.
          With
          Major Cass—
        